                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                           Case Number 1:20-cv-00118-FDW

JOSHUA DIEGO LOPEZ,                   )
                                      )
       Plaintiff,                     )
                                      )
v.                                    )                          ORDER
                                      )
ANDREW M. SAUL,                       )
Commissioner of Social Security,      )
                                      )
       Defendant.                     )

       THIS MATTER is before the Court on Defendant’s Consent Motion to Remand (Doc. No.

17). Defendant, Andrew Saul, Commissioner of Social Security, moves this Court, pursuant to

sentence four of 42 U.S.C. § 405(g), to enter a judgment reversing his decision with a remand of

the case for further administrative proceedings. Plaintiff’s attorney does not oppose the motion.

       Pursuant to the power of this Court to enter a judgment reversing the Commissioner’s

decision with remand in Social Security actions under sentence four of 42 U.S.C. § 405(g), this

Court hereby GRANTS the motion and REVERSES the Commissioner’s decision under sentence

four of 42 U.S.C. § 405(g) with a remand of the case to the Commissioner for further proceedings.

See Melkonyanv. Sullivan, 501 U.S. 89 (1991).

       IT IS THEREFORE ORDERED that the Motion to Remand (Doc. No. 17) is GRANTED,

and all other pending motions shall be terminated as moot. The Clerk is respectfully directed to

CLOSE THIS CASE.

       IT IS SO ORDERED.

                                          Signed: February 26, 2021




         Case 1:20-cv-00118-FDW Document 18 Filed 02/26/21 Page 1 of 1
